Exhibit 10.1

 

AMENDMENT NO. 2 TO

MASTER SECURITY AGREEMENT

 

This AMENDMENT NO. 2 TO MASTER SECURITY AGREEMENT (this “Amendment”) is made as
of the 24th day of April, 2018 between:

 

(a)LGSI EQUIPMENT OF INDIANA, LLC, an Indiana limited liability company
(“Borrower”); and

 

(b)KEY EQUIPMENT FINANCE, a division of KeyBank National Association (“KEF”).

 

WHEREAS, Borrower and KEF are parties to that certain Master Security Agreement,
dated as of December 23, 2015 (as amended and as the same may from time to time
be further amended, restated or otherwise modified, the “Master Security
Agreement”);

 

WHEREAS, Borrower and KEF executed that certain Amendment No. 1 to Master
Security Agreement, dated as of December 23, 2015 (the “First Amendment”);

 

WHEREAS, as a credit enhancement to the Secured Obligations (as defined in the
Master Security Agreement), Universal Dedicated, Inc., a Michigan corporation
(“Universal Dedicated”), Universal Truckload, Inc., a Delaware corporation
(“Universal Truckload”), Universal Specialized, Inc., a Michigan corporation
(“Universal Specialized”), Mason Dixon Intermodal, Inc., a Michigan corporation
(“Mason Dixon”), and Logistics Insight Corp., a Michigan corporation (“Logistics
Insight”, and together with Universal Dedicated, Universal Truckload, Universal
Specialized and Mason Dixon, collectively, the “Specified Guarantors” and,
individually, each a “Specified Guarantor”), each executed and delivered to KEF
a Corporate Guaranty (Promissory Note), each dated as of December 23, 2015, in
favor of KEF (individually, each a “Specified Guaranty” and, collectively, the
“Specified Guaranties”);

 

WHEREAS, Borrower and the Specified Guarantors are parties to those certain
Master Agreements, each dated as of December 23, 2015 (individually, each a
“Master Agreement” and, collectively, the “Master Agreements”), for the benefit
of KEF and its successors and assigns;

 

WHEREAS, Borrower and KEF desire to amend the Master Security Agreement to
modify certain provisions thereof;

 

WHEREAS, Borrower has requested that each Specified Guarantor be released from
its Specified Guaranty;

 

WHEREAS, each capitalized term used herein and defined in the Master Security
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Master Security Agreement; and

 

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Master Security Agreement revised herein are amended effective as of the date of
this Amendment;

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower and KEF agree as follows:

 

1.Deletion of Covenants from Master Security Agreement.  The Master Security
Agreement is hereby amended to delete in their entirety all of the provisions
added to the Master Security Agreement pursuant to Sections 1 and 2 of the First
Amendment, including, without limitation, the requirements relating to
maintaining a minimum Operating Cash Flow to Fixed Charges Ratio and the
delivery of Compliance Certificates with respect thereto.

 

2.Addition to Default Provisions in the Master Security Agreement.  Section
15(a) of the Master Security Agreement is hereby amended to add the following
new subpart (xii) immediately after subpart (xi) thereof:

 

(xii) any of Borrower’s Operating Companies (as defined in Section 19 below)
that are party to a Master Agreement breaches any provision thereof, and fails
to cure such default within thirty (30) days of written notice therefor or any
event in subparts (ii)-(ix) occurs with respect to any Operating Companies that
are a party to a Master Agreement.  

 

3.Amendment to Financial and Other Data Provisions in the Master Security
Agreement.  The Master Security Agreement is hereby amended to delete Section 19
therefrom and insert in place thereof the following new Section 19:  

 

19.Financial and Other Data. During the Term hereof, Borrower shall furnish KEF
(a) as soon as available, and in any event within one hundred twenty days after
the last day of each fiscal year of Borrower, balance sheets and related
statements of income (“Financial Statements”) of Borrower and the Operating
Companies (on a consolidating basis), such Financial Statements provided in
connection with the audited, consolidated annual financial statements of
Universal Truckload , Inc., including a supplemental opinion provided by an
independent certified public accountant in accordance with GAAP and, as to the
Operating Companies, on a consolidating basis, (b) as soon as available, and in
any event within forty-five days after the last day of each fiscal quarter of
Borrower, internally prepared Financial Statements of Borrower and the Operating
Companies, in accordance with GAAP and, as to the Operating Companies, on a
consolidating basis, and (c) from time to time as KEF may reasonably request,
other financial reports, information or data (including any federal and state
income tax returns) and quarterly or interim financial statements of Borrower
and the Operating Companies (on a consolidating basis as to the Operating
Companies).  As used in this Section 19, “Operating Companies” means Universal
Dedicated, Inc., a Michigan corporation, Universal Truckload, Inc., a Delaware
corporation, Universal Specialized, Inc., a Michigan corporation, Mason Dixon
Intermodal, Inc., a Michigan corporation, and Logistics Insight Corp., a
Michigan corporation.

 

3.Release of Specified Guaranties.  KEF hereby releases and terminates each
Specified Guaranty.  Borrower acknowledges the release contained herein and
agrees that such

2

--------------------------------------------------------------------------------

 

release (a) shall not be deemed to waive or amend any provision of the Master
Security Agreement or, except for each Specified Guaranty, any other Loan
Document (including, without limitation, the Master Agreements) and shall not
serve as consent to, or amendment of, any other matter inconsistent with the
terms and conditions of the Master Security Agreement or, except for each
Specified Guaranty, any other Loan Document (including, without limitation, the
Master Agreements), and (b) shall not be deemed to terminate any other Loan
Document (except for each Specified Guaranty).  All of the terms of the Master
Security Agreement, the Master Agreements and the other Loan Documents (except
for each Specified Guaranty) remain in full force and effect and constitute the
legal, valid, binding obligations of Borrower (and, as applicable, the Specified
Guarantors), enforceable against Borrower (and, as applicable, the Specified
Guarantors) in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

4.Closing Deliveries.  Concurrently with the execution of this Amendment,
Borrower shall, as conditions to effectiveness of this Amendment:

 

(a)deliver to KEF amendments to all of the Master Agreements, each fully
executed by Borrower and the Specified Guarantors, in form and substance
satisfactory to KEF;

 

(b)pay an amendment fee to KEF in an amount equal to Thirty-Six Thousand Seven
Hundred Eighty-Four and 70/100 Dollars ($36,784.70);

 

(c)cause each Specified Guarantor to execute the attached Acknowledgment and
Agreement; and

 

(d)pay all legal fees and expenses of KEF, and any other holder of Secured
Obligations, in connection with this Amendment.

 

5.Representations and Warranties.  Borrower hereby represents and warrants to
KEF that (a) Borrower has the legal power and authority to execute and deliver
this Amendment; (b) the officers executing this Amendment have been duly
authorized to execute and deliver the same and bind Borrower with respect to the
provisions hereof; (c) the execution and delivery hereof by Borrower and the
performance and observance by Borrower of the provisions hereof do not violate
or conflict with the organizational documents of Borrower or any law applicable
to Borrower or result in a breach of any material provision of or constitute a
default under any other agreement, instrument or document binding upon or
enforceable against Borrower; (d) no Default or event, with which the passage of
time or the giving of notice, or both, would cause a Default, exists, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) Borrower is not aware of any

3

--------------------------------------------------------------------------------

 

claim or offset against, or defense or counterclaim to, Borrower’s obligations
or liabilities under the Master Security Agreement or any other Loan Documents;
and (g) this Amendment constitutes a valid and binding obligation of Borrower in
every respect, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

6.Waiver and Release.  Borrower, by signing below, hereby waives and releases
KEF, and its directors, officers, employees, attorneys, affiliates and
subsidiaries, and all of their respective heirs, successors and assigns, from
any and all claims, offsets, defenses and counterclaims that have accrued on or
before the date of this Amendment, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.  

 

7. References to Master Security Agreement and Ratification.  Each reference to
the Master Security Agreement that is made in the Master Security Agreement or
any other Loan Document shall hereafter be construed as a reference to the
Master Security Agreement as amended hereby. Except as otherwise specifically
provided herein, all terms and provisions of the Master Security Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Loan Document.

 

8.Counterparts.  This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile or other
electronic signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

9.Headings.  The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

 

10.Severability.  Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

11.Governing Law.  The rights and obligations of all parties hereto shall be
governed by the laws of the State of New York.

 

[Remainder of page intentionally left blank.]

 

 

4

--------------------------------------------------------------------------------

 

JURY TRIAL WAIVER.  BORROWER AND KEF, TO THE EXTENT PERMITTED BY LAW, EACH
HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, THE SPECIFIED
GUARANTORS AND KEF, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED
TO, OR INCIDENTAL TO ANY RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH
THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.  

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

 

 

LGSI EQUIPMENT OF INDIANA, LLC

 

By: /s/ Jude M. Beres

      Jude M. Beres

      Vice President

 

 

KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NATIONAL ASSOCIATION

 

By:/s/ Brandon D. Welling

      Brandon D. Welling

      Vice President

 

 

Signature Page to

Amendment No. 2 to

Master Security Agreement

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND AGREEMENT

 

The undersigned consent and agree to and acknowledge the terms of the foregoing
Amendment No. 2 to Master Security Agreement dated as of April 24, 2018 (the
“Amendment”).  The undersigned further agree that the obligations of the
undersigned pursuant to the Master Agreements executed by the undersigned are
hereby ratified and shall remain in full force and effect and be unaffected by
the Amendment.

The undersigned hereby waive and release KEF and its directors, officers,
employees, attorneys, affiliates and subsidiaries, and their respective heirs,
successors and assigns, from any and all claims, offsets, defenses and
counterclaims of any kind or nature that have accrued on or before the date of
this Amendment, absolute and contingent, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto

JURY TRIAL WAIVER.  THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, KEF AND THE
UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
ACKNOWLEDGMENT AND AGREEMENT, THE AMENDMENT, THE MASTER AGREEMENTS OR ANY NOTE
OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.

LOGISTICS INSIGHT CORP.

 

By:/s/ Donald J. Berquist, Sr.

      Donald J. Berquist, Sr.

      Secretary

 

UNIVERSAL SPECIALIZED, INC.

 

By:/s/ Mark Limback

      Mark Limback

      President

 

MASON DIXON INTERMODAL, INC.

 

By:/s/ Timothy Phillips

      Timothy Phillips

      President

 

UNIVERSAL TRUCKLOAD, INC.

 

By:/s/ Mark Limback

      Mark Limback

      President

 

 

UNIVERSAL DEDICATED, INC.

 

By:/s/ Darren W. Coast

      Darren W. Coast

      President

 

 

 

Signature Page to

Acknowledgment and Agreement